Citation Nr: 0844658	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected low back disability.


REPRESENTATION

Appellant represented by:	Roger Stanfield, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
January 1982 and from September 1983 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran and his fiancée appeared and testified at a 
videoconference hearing held before the undersigned Acting 
Veterans Law Judge in March 2008.

At the hearing, the veteran testified that he discontinued 
working in December 2006 because of undergoing total knee 
replacement surgery, but he has been unable to return to work 
due to his service-connected low back disability.  The Board 
interprets his testimony as raising a claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected low back disability (TDIU).  This 
issue is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's low back disability is not manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or by favorable ankylosis of the entire 
thoracolumbar spine.

2.  Although there was medical evidence showing that the 
veteran's low back disability was productive of 
incapacitating episodes, there is no evidence suggesting that 
a physician prescribed bedrest to treat these episodes.

3.  The veteran's low back disability is manifested by 
neurologic impairment of the bilateral lower extremities that 
results in disability analogous to moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation in excess of 20 
percent evaluation for low back disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243 
(2008).

2.  The criteria for a separate 20 percent evaluation for 
moderate incomplete paralysis of the sciatic nerve in the 
left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 
4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2008). 

3.  The criteria for a separate 20 percent evaluation for 
moderate incomplete paralysis of the sciatic nerve in the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 
4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his low back disability is much more 
severely disabling than the current 20 percent rating 
reflects.  In support, he points out that he suffers from 
constant lower back pain that radiates into both legs, 
bilateral leg numbness, and difficulty bending and lifting.  

In a September 1992, the RO granted service connection low 
back pain and assigned a 10 percent rating under former 
Diagnostic Code 5295, effective August 6, 1992.  The veteran 
filed an increased rating claim in March 2001, and the RO 
evaluated his low back pain as 20 percent disabling under 
Code 5010 effective March 23, 2001.  This evaluation remained 
in effect when the veteran filed his current claim for an 
increased rating in May 2006.  

In September 2008, the veteran was afforded a formal VA spine 
examination.  The physician noted the history of the 
veteran's low back disability as well as his complaints of 
its progressive worsening.  Specifically, it was noted that 
the veteran suffered from daily, sharp pain which radiated 
into his legs bilaterally.  It was indicated that the veteran 
suffered from 4 episodes of incapacitating episodes in the 
thoracolumbar region during the past 12 months, and that 
these episodes lasted 2 to 3 days each.  The examiner 
diagnosed the veteran with degenerative disc disease of the 
lumbar spine with radiculopathy.

Although there was pain with motion, the examiner found that 
there was no spasm, atrophy, guarding, tenderness, or 
weakness of the thoracic spine.  There was no evidence of 
abnormal spinal curvature.  Hip extension, knee extension, 
ankle dorsiflexion, and ankle plantar flexion were all found 
to have active movement against full resistance.  Upon 
sensory examination, bilateral knee jerk was absent.  There 
was no evidence of thoracolumbar spine ankylosis.  

Upon range of motion testing, flexion was zero to 40 degrees, 
with pain beginning and ending at 40 degrees; extension was 
zero to 10 degrees, with pain beginning and ending at 10 
degrees; lateral flexion was zero to 10 degrees, with pain 
beginning and ending at 10 degrees; and lateral rotation was 
zero to 10 degrees, with pain beginning and ending at 10 
degrees.  There was additional loss of motion upon repetitive 
motion.  Lasègue's sign testing was positive bilaterally.

December 2007 magnetic resonance imaging (MRI) of the lumbar 
spine revealed L5-S1 internal disk derangement and disk space 
collapse with disk bulging and moderately severe bilateral 
foraminal stenosis.  An overlying subarticular disk 
protrusion was found to be further impinging upon the right 
S1 nerve root.  There was also L4-L5 shallow central disk 
protrusion or broad-based disc bulge and annular tear without 
significant neural displacement.  Electrodiagnostic studies 
suggested the presence of right L5 and left L5 and S1 
radiculopathy with both acute and chronic features.  The 
disability was found to have a severe impact on daily 
activities such as chores, shopping, exercise, sports, and 
recreation, and a moderate impact on daily activities such as 
traveling, bathing, and dressing.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In addition, if the veteran has been diagnosed as having a 
specific condition and that disability is not listed in the 
Rating Schedule, the diagnosed condition will be evaluated by 
analogy to a closely-related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings is permissible.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability that are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's low back disability may be rated pursuant to 
the general rating formula for diseases and injuries of the 
spine set forth in Diagnostic Codes 5235-5242.  Under the 
general rating formula, a 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires that the condition be manifested 
by forward flexion of the thoracolumbar spine of 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  This code provides that a 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks per year.  A 40 percent rating requires that the 
disability be productive of incapacitating episodes having a 
total duration of at least four but less than six weeks per 
year.  Finally, a maximum 60 percent rating is available when 
the condition is manifested by incapacitating episodes having 
a total duration of at least six weeks but less than twelve 
weeks per year.

Under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

The Board reiterates that, where, as here, a veteran has 
intervertebral disc syndrome, the condition may be evaluated 
either based on the total duration of incapacitating episodes 
over the past twelve months under Diagnostic Code 5243, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic impairment, whichever 
method results in the higher evaluation.  Based on a careful 
review of the record, because there is no evidence indicating 
that a physician has prescribed bed rest to treat any 
incapacitating episodes, and indeed the veteran does not 
contend otherwise, the Board finds it is more favorable to 
the veteran to evaluate his low back disability based on the 
discrete orthopedic and neurological manifestations.

Orthopedic impairment of the low back

The veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5242.  The medical 
evidence, including the range of motion findings obtained at 
the September 2008 VA examination, show that the veteran's 
range of motion does not warrant an evaluation in excess of 
20 percent.  There is no medical evidence showing that he has 
ankylosis of the thoracolumbar spine, and indeed, he does not 
contend otherwise.  These range of motion findings are 
consistent with those obtained on formal testing and on those 
noted during outpatient evaluations throughout the appeal.  
As such, the preponderance of the evidence is against his 
entitlement to a separate evaluation in excess of 20 percent.

Neurological impairment of the low back

The medical evidence uniformly shows that the veteran has 
significant bilateral radiculopathy.  Under Diagnostic Code 
8520, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the 
sciatic nerve; a 40 percent evaluation requires moderately 
severe incomplete paralysis; a 60 percent evaluation requires 
severe incomplete paralysis with marked muscular atrophy; an 
80 percent evaluation requires complete paralysis of the 
sciatic nerve.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  

Based on the veteran's statements, the findings contained in 
the September VA examination report, VA outpatient treatment 
records, and private treatment records, the Board finds that 
his low back disability warrants two separate 20 percent 
ratings under Diagnostic Code 8520 for disability analogous 
to moderate incomplete paralysis of the sciatic nerve of each 
of his lower extremities.  As such, the evidence supports 
entitlement to two separate 20 percent ratings, and no more, 
for these discrete manifestations of his low back disability.

The application of the bilateral factor contained in 
38 C.F.R. § 4.26 and the combined ratings table in 38 C.F.R. 
§ 4.25 yields a 40 percent for his bilateral sciatic 
neuropathy, which when rated with the 20 percent for 
limitation of motion, results in a 52 percent combined 
rating, which is more than a single 40 percent evaluation 
under Code 5243.  Thus, rating the veteran's low back 
disability based on the discrete orthopedic and neurological 
manifestations is beneficial to him.

Extraschedular consideration

The Board concludes that there has been no showing that the 
discrete manifestations of the veteran's low back disability 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of higher ratings on an 
extraschedular basis.  There was no showing any of these 
manifestations were productive of marked interference with 
employment that is not contemplated by the separate 20 
percent ratings.  Although the veteran is currently 
unemployed, the evidence reflects that he has not worked 
since December 2006 due to non-service-connected knee 
replacement surgery.  Further, none of the manifestations 
required any, let alone frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  In addition, the Board 
notes that the veteran implicitly initiated a claim for TDIU 
at his March 2008 videoconference hearing that has been 
referred to the RO for appropriate action.  Thus, the Board 
is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 2006, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.   

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in July 2008.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  Furthermore, 
the Board notes that the VCAA letter sent to the veteran in 
July 2008 meets the requirements of Vazquez-Flores and is 
sufficient as to content and timing.   

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, and Social Security 
Administration records.  Further, the veteran submitted 
private treatment records and written statements, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge 
in March 2008.  Next, a specific VA medical opinion pertinent 
to the issue on appeal was obtained in September 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 20 percent for orthopedic 
manifestations of the low back disability is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve of the left lower 
extremity is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve of the right lower 
extremity is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


